SENTENCIA
A finales del mes de junio de 1991, unas personas derri-baron un poste del tendido eléctrico, ubicado en el Barrio Maragüez de Ponce, Puerto Rico. Al caerse el poste, los cables de energía eléctrica que éste tenía cayeron sobre las aguas del Río Maragüez. Al entrar los cables en contacto con las aguas, se electrocutaron cuatro (4) personas, mu-riendo en el acto. Las personas que derribaron el mencio-nado poste hurtaron el cobre que se encontraba dentro del transformador que estaba adherido, propósito que había motivado a dichas personas a derribarlo.
La Policía de Puerto Rico comenzó la investigación del caso, estando a cargo el Agte. Femando Valls Rivera, ads-crito a la División de Homicidios de la Comandancia de la Policía de Ponce. Éste citó al aquí recurrido, Edwin De Jesús Alvarado —por conducto de un familiar de éste al que el agente conocía— para que compareciera al Cuartel de la Policía de Ponce. Procede señalar que De Jesús Alvarado, a la sazón, era una persona de veintitrés (23) años de edad que había cursado hasta el quinto grado de escuela elemental.
De Jesús Alvarado llegó, solo, al Cuartel de la Policía a las 8:00 a.m. de 28 de junio de 1991. Allí lo esperaba el agente Valls Rivera. Éste informó a De Jesús Alvarado que *996él era sospechoso, junto a otras dos (2) personas, de los he-chos antes mencionados; que los delitos cometidos —que incluían cuatro (4) cargos por asesinato en primer grado— conllevaban muchos años de cárcel; que si él cooperaba con la Policía, el agente estaba en disposición de cooperar con él, hablando con el Fiscal para que le dieran inmunidad; y que el agente no podía concederle esta inmunidad pero que estaba dispuesto a hablar sobre ello con el Fiscal para que éste le ayudara.
De Jesús Alvarado manifestó que él estaba en disposi-ción de servir de testigo contra las otras dos (2) personas involucradas en los hechos, Marcos A. Vázquez y José M. Colón, siempre que las autoridades cooperaran con él, es decir, siempre que no lo acusaran. El agente Valls Rivera procedió, entonces, a hacerle las advertencias de ley a De Jesús Alvarado, procediendo el agente a entregarle el co-rrespondiente formulario para ello, el cual firmó De Jesús Alvarado. No hubo amenaza de clase alguna de parte del agente del orden público. De Jesús Alvarado prestó la co-rrespondiente declaración ante el mencionado agente, aceptando su participación en los hechos antes menciona-dos e inculpando a otras dos (2) personas.
Valls Rivera procedió entonces, a eso de las 11:00 a.m., a llamar por teléfono al Fiscal Octavio Malavé. Éste le im-partió instrucciones a los policías para que éstos ocuparan cierta evidencia. A la 1:00 p.m. del referido día, el agente Valls Rivera compareció a Fiscalía con el aquí recurrido. El agente habló a solas con el Fiscal Malavé por aproximada-mente quince (15) minutos, luego de lo cual el Fiscal se reunió con De Jesús Alvarado. El Fiscal procedió a hacerle las advertencias de ley al sospechoso. De Jesús Alvarado le informó al Fiscal, a preguntas de este último, que las entendía. Procedió, entonces, De Jesús Alvarado a rela-tarle al Fiscal todo lo ocurrido, firmando la correspon-diente declaración escrita. Dicha declaración fue prestada, conforme determinó el tribunal de instancia en la vista de *997supresión que celebrara, bajo la creencia de que no sería acusado; esto es, De Jesús Alvarado actuó bajo la promesa que, en la mañana, le hiciera el agente. Debe señalarse, sin embargo, que el Fiscal no le hizo promesa de clase alguna como tampoco lo amenazó.
El Fiscal Malavé, posteriormente, se comunicó con el Fiscal de Distrito de Ponce, el Ledo. Pedro Gerónimo Goyco respecto a la oferta de ayuda hecha a De Jesús Alvarado por Valls Rivera. El jefe de los fiscales autorizó a su subor-dinado a presentar denuncias contra De Jesús Alvarado por un cargo de homicidio voluntario y un cargo de apro-piación ilegal agravada, bajo la condición de que hiciera alegación de culpabilidad, y con la posibilidad de recibir los beneficios de una sentencia suspendida, siempre que hu-biera un informe positivo de la oficina de oficiales probatorios. Contra los otros dos (2) acusados se presenta-ron denuncias por cuatro (4) cargos de asesinato en primer grado, un cargo de apropiación ilegal agravada y un cargo de daños maliciosos. Se incluyó, en estas denuncias, a De Jesús Alvarado como testigo de cargo. Se sometieron las denuncias, para determinación de causa probable para arresto, “por el expediente”.
Llegado el día de la vista preliminar que se celebraría contra De Jesús Alvarado y los otros dos (2) acusados, com-pareció el primero asistido de abogado. Este informó que, habiendo incumplido el Estado su promesa de no acusar a su representado, De Jesús Alvarado no declararía contra los otros dos (2) acusados. Consecuencia de ello fue la de-terminación de inexistencia de causa probable contra los otros dos (2) acusados. Contra De Jesús Alvarado se deter-minó causa probable por los delitos de homicidio y apropia-ción ilegal agravada. El Ministerio Fiscal, en vista de la negativa de éste de declarar, acudió “en alzada” ante el extinto Tribunal Superior, el cual determinó causa probable contra De Jesús Alvarado, a base de la confesión pres-tada, por cuatro (4) cargos de asesinato en primer grado, *998un cargo de apropiación ilegal agravada y un cargo de da-ños maliciosos.
Presentadas las correspondientes acusaciones, De Jesús Alvarado presentó una moción de supresión de evidencia en la que solicitó que se suprimiera las confesiones por él prestadas por no ser éstas "voluntarias”, en vista del hecho de que habían sido hechas bajo la promesa de inmunidad. El extinto Tribunal Superior de Puerto Rico suprimió las referidas confesiones. En la resolución que, a esos efectos, emitió el foro de instancia se expresó, en síntesis, y en lo pertinente, que el "acusado renunció a su derecho a no au-toincriminarse [en cuanto a la primera confesión] descan-sando en la creencia de que gozaría de inmunidad o de ciertos privilegios en su beneficio. Ideas que fueron incul-cadas por el agente Valls y que motivaron al acusado a declarar”. Apéndice a la petición de certiorari, pág. 7. En cuanto a la confesión prestada ante el Fiscal Malavé, el foro de instancia expresó que ésta había sido el “producto de las admisiones viciadas y en violación al debido proceso de ley que comenzó ese día en horas de la mañana en las oficinas del agente Valls quien mantenía comunicación te-lefónica con el Fiscal”. íd.
Inconforme, el Procurador General de Puerto Rico acu-dió, vía certiorari, en revisión de dicha resolución ante este Tribunal. Le imputó al foro de instancia haber errado:
A. ... al concluir que las admisiones o confesión del recurrido al agente Valls no fueron voluntarias, por razón de haber sido prestadas bajo la creencia de que podría obtener algún benefi-cio si declaraba.
B. ... al concluir que las admisiones o confesión del recurrido al fiscal Malavé son frutos del árbol ponzoñoso o producto de las admisiones anteriores al agente Valls, con efecto de supresión de la declaración jurada prestada ante el fiscal Malavé. Peti-ción de certiorari, pág. 3.
*999Decidimos expedir. Habiendo presentado las partes sus respectivos alegatos, y estando en condiciones de resolver el recurso presentado, procedemos a así hacerlo.
f — f
Un análisis de la petición de certiorari y del alegato pre-sentados por el Procurador General de Puerto Rico, de-muestra que son varios los fundamentos que éste aduce en apoyo de su contención de que erró el tribunal de instancia al suprimir las dos (2) confesiones prestadas por el recu-rrido De Jesús Alvarado; fundamentos que divide en cuanto a dos (2) etapas, esto es: la confesión prestada por el recurrido, en horas de la mañana, ante el agente Valls Rivera, y la confesión prestada, en horas de la tarde, por De Jesús Alvarado ante el Fiscal Malavé. Veamos.
Sostiene el Procurador, en cuanto a la primera de las confesiones, que: (1) no se violó el derecho constitucional contra la autoincriminación del recurrido por cuanto el agente Valls Rivera le hizo a éste las “advertencias de ley” que estableció el Tribunal Supremo de Estados Unidos, hace más de tres (3) décadas, en Miranda v. Arizona, 384 U.S. 436 (1966); (2) la promesa de inmunidad, o de ayuda, que le hizo el mencionado agente del orden público al re-currido no vició —por involuntaria —la confesión prestada por este último, y que dicha confesión es perfectamente admisible en evidencia por cuanto no hubo amenazas, ni violencia ni intimidación de parte del agente; y (3) asemeja lo ocurrido entre el agente y el recurrido al procedimiento que se lleva a cabo en una “alegación preacordada”, proce-dimiento que es perfectamente válido.
En cuanto a la confesión prestada por De Jesús Alvarado ante el Fiscal Malavé, en horas de la tarde sostiene el Procurador General que: (1) la confesión es completamente independiente de la primera, citando en apoyo la decisión
*1000emitida por este Tribunal en Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988); y (2) el Fiscal también cumplió con lo requerido en Miranda v. Arizona, supra; al hacerle las “advertencias de ley” al recurrido, y que en esta ocasión no hubo promesas de beneficios como tampoco coacción de clase alguna.
h — i H-l
De entrada, recordamos que el derecho que garantiza la Constitución del Estado Libre Asociado de Puerto Rico a todo ciudadano de este país, ante una imputación de delito por parte del Estado, a permanecer callado, esto es, a no incriminarse y a que su silencio no puede ser tomado como prueba en su contra, es uno de los derechos más funda-mentales y trascendentales en nuestra jurisdicción. Pueblo en interés menor J.A.B.C., 123 D.P.R. 551 (1989).
Debido precisamente a ello es que constituye doctrina jurisprudencial firmemente establecida, tanto en la juris-dicción nuestra como en la federal, que cuando una inves-tigación criminal que está siendo realizada por agentes del orden público se centra sobre una persona en particular —esto es, cuando esa persona se convierte en sospechosa de la comisión del delito bajo investigación— si es que dichos agentes pretenden interrogar al sospechoso, dichos agentes vienen en la ineludible obligación de advertirle in-mediatamente a esta persona de una serie de derechos constitucionales que nuestro ordenamiento le garantiza; derechos tales como, entre otros: el derecho a permanecer callado; que cualquier manifestación que haga podrá ser utilizada luego en su contra durante el juicio que se le ce-lebre; que tiene derecho a un abogado, ya sea éste de su propia selección en caso de que pueda él pagarlo, o de un abogado provisto en forma gratuita por el Estado, etc. Véanse, entre otros: Escobedo v. Illinois, 378 U.S. 478 (1984); Miranda v. Arizona, supra; Rivera Escuté v. Jefe *1001Penitenciaría, 92 D.P.R. 765 (1965); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991).
HH f — ( h-t
En el presente caso, como hemos visto, en el momento en que el recurrido De Jesús Alvarado es citado a compa-recer al Cuartel de la Policía de Ponce por el agente Valls Rivera, ya era considerado, por la Policía de Puerto Rico, sospechoso de ser uno de los responsables de los hechos acaecidos en el Río Maragüez. La mejor evidencia de lo anteriormente expresado es que, tan pronto como De Jesús Alvarado llega al Cuartel, el agente Valls Rivera le informa que él es sospechoso de haber participado en la comisión de los hechos en controversia junto a otras dos (2) personas.
Ello no obstante, el agente Valls Rivera incumplió con su ineludible obligación de advertirle al recurrido de. sus derechos constitucionales al comienzo de la entrevista. Siendo ya sospechoso De Jesús Alvarado de los hechos que eran investigados por el agente Valls Rivera, éste no podía posponer las advertencias de rigor para el momento que él considerara más conveniente.(1)
La omisión en que así incurrió el agente Valls Rivera, a nuestro juicio, vició todo lo que posteriormente ocurrió en dicha entrevista, haciendo que la confesión que De Jesús Alvarado prestara luego ante el mencionado agente del or-den público sea una inadmisible en evidencia. Nuestra de-terminación a los efectos antes mencionados está cimen-tada en la firme creencia y convicción de que no podemos dejar al arbitrio y discreción de los agentes investigadores del Estado el momento en que éstos deberán hacer dichas *1002advertencias a los sospechosos de la comisión de un delito público.
En otras palabras, tan pronto como dicha persona es considerada sospechosa, es decir, tan pronto como la inves-tigación se “enfila” hacia una persona en particular, los agentes vienen en la obligación de hacerle las advertencias a éste. No se trata de un juego donde prevalece el más listo; de lo que se trata es de la observancia de derechos fundamentales garantizados por la Constitución del Es-tado Libre Asociado de Puerto Rico.
Lo expresado realmente hace innecesario que considere-mos y discutamos la analogía que pretende hacer el Procu-rador General entre lo ocurrido en este caso, entre Valls Rivera y De Jesús Alvarado, y el procedimiento de “alega-ción preacordada”. Realmente sorprende que el Procurador haga esa analogía. Basta con decir que en el procedimiento de “alegación preacordada”, reglamentado por las Reglas de Procedimiento Criminal, el acusado está asistido de abogado y el tribunal participa en dicho procedimiento; si-tuación de hechos completamente distinta y diferente a la que presenta el caso que hoy ocupa nuestra atención.
IV
En cuanto a la confesión prestada por De Jesús Alvarado ante el Fiscal Malavé de la Fiscalía de Distrito de Ponce, el Procurador sostiene que la confesión misma es completamente independiente y separada de la confesión prestada ante el agente Valls Rivera; esto es, que nada de lo sucedido en horas de la mañana entre el agente y el recurrido afecta lo sucedido en horas de la tarde en la Fis-calía de Ponce. En apoyo de esta posición, el Procurador General cita el caso de Pueblo v. Ramos y Alvarez, supra.
Dicho caso es totalmente distinguible del presente caso. En Pueblo v. Ramos y Alvarez, supra, se planteó si una confesión extrajudicial prestada por un sospechoso durante *1003la etapa investigativa del caso, y que alegadamente había sido involuntaria, viciaba el testimonio, o confesión judicial, de esa persona, prestada bajo el manto de inmunidad, mientras declaraba en corte —cinco (5) meses más tarde— como testigo de cargo contra los otros coautores del delito imputado. Este Tribunal resolvió la mencionada interro-gante en la negativa. Al así resolver, expresó este Tribunal, en lo pertinente, que
... se puede admitir una confesión con posterioridad a una obtenida ilegalmente siempre y cuando se demuestre que, con-siderada la totalidad de las circunstancias, se ha roto la cadena de eventos de tal forma que la segunda confesión es voluntaria y libre de los defectos de la primera. (Enfasis suplido.) Pueblo v. Ramos y Alvarez, supra, pág. 302.
Aparte de lo ya señalado y determinado en la Parte III de la ponencia —a los efectos de que la omisión en que incurrió el agente Valls Rivera, al no hacerle inmediata-mente las advertencias de ley al aquí recurrido, vició todo lo posteriormente ocurrido— en el presente caso De Jesús Alvarado confesó ante el Fiscal Malavé por razón de que todavía continuaba, en horas de la tarde, bajo la creencia de que a él no lo acusarían de los hechos ocurridos, pro-ducto dicha creencia de las promesas hechas, en horas de la mañana, por el agente Valls Rivera. Así lo determinó el tribunal de instancia en la resolución que emitiera luego de celebrar la vista de supresión de evidencia; determina-ción de hecho a la que llegara luego de escuchar, y ver, declarar a los testigos presentados en la vista. No se nos ha señalado razón alguna demostrativa de la incorrección de dicha determinación de hecho; razón por la cual la misma merece nuestra deferencia. Pueblo v. Maisonave Rodriguez, 129 D.P.R. 49 (1991); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986).
El Tribunal Supremo de Estados Unidos ha expresado que la investigación que tiene que hacer el foro judicial, al determinar si una confesión fue, o no, “voluntaria”, tiene *1004dos (2) vertientes, a saber: primero, si la renuncia del de-recho fue el producto de una decisión libre y deliberada en lugar de ser el producto de la coacción, intimidación o la decepción. En segundo término, la renuncia debe haber sido hecha con completo conocimiento de la naturaleza del derecho que se renuncia y con sus consecuencias. Véase Morán v. Burbine, 475 U.S. 412, 421 (1986).
La confesión prestada, en horas de la mañana, por De Jesús Alvarado en el Cuartel de la Policía de Ponce ante el agente Valls Rivera no cumple con los requisitos antes mencionados. Por otro lado, y distinto al caso de Pueblo v. Ramos y Alvarez, supra, somos del criterio que, de la tota-lidad de las circunstancias del presente caso, no se puede concluir que se rompió la “cadena de eventos”, entre lo ocu-rrido en horas de la mañana en el Cuartel y lo ocurrido en horas de la tarde en la Fiscalía, de forma tal que la confe-sión prestada en Fiscalía pueda ser considerada indepen-diente y voluntaria; ello desde el punto de vista de que la confesión fue prestada, por el recurrido De Jesús Alvarado, bajo la misma creencia de que le sería concedida inmunidad. Ello hace la referida confesión igualmente in-admisible en evidencia.
Por los fundamentos antes expresados, se dicta senten-cia confirmatoria de la resolución emitida en el presente caso por el antiguo Tribunal Superior de Puerto Rico, Sala de Ponce, devolviéndose el caso a dicho foro para procedi-mientos ulteriores consistentes con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Ne-grón García disintió con una opinión escrita, a la cual se unió la Juez Asociada Señora Naveira de Rodón.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*1005— O —

 No pasa desapercibido el hecho de que el agente Valls Rivera citó al recurrido por medio de un familiar de éste a quien el agente conocía; esto es, de una manera no oficial con el aparente propósito de lograr que el recurrido compareciera solo, lo que hizo.